DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/8/22, with respect to the rejection(s) of claim(s) 1, 4, 4-8 14-17, 19, and 21-26 under 35 U.S.C. §103 as unpatentable over Laporte et al. (US 2003/0223725 A1) and Brunet et al. (US 2010/0183274 A1), and claim 13 under 35 U.S.C. §103 as unpatentable over Laporte et al. (US 2003/0223725 A1) and Brunet et al. (US 2010/0183274 A1) in further view of Bayazit et al. (US 7,272,291 B2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teachings of Corbille et al. (US 9,513,451 B2) and Brunet et al (US 2010/0183274 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 requires a plurality of prongs for contacting at least one of the one or more cables, but this is already required by independent claim 1, which requires a plurality of prongs configured to route one or more cables, noting that routing cables inherently includes contacting the cables.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 14-17, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille et al. (US 9,513,451 B2) and Brunet et al. (US 2010/0183274 A1).
Re. Claims 1 and 19, Corbille et al. discloses a sealed terminal 1 (Fig 1; col. 7 lines 26-27), comprising:

a cover 10 connected to the housing 20 to close the interior compartment (Figs 1-4b; col. 7 lines 27-31 and 50-51; col. 9 lines 66-67; col. 10 line 1) and comprising:
a plurality of input ports 80 for receiving the one or more cables 210 (Fig 3; col. 8 lines 19-27), and
an output adapter module comprising a plurality of distribution ports 80 each for receiving a connector for active connection to the one or more cables 210 (Fig 5; col. 4 lines 17-51; col. 13 lines 10-67; col. 14 lines 1-3), 
wherein the plurality of input ports 80 and the plurality of distribution ports 57 are positioned entirely on the cover (Figs 1-5; col. 8 lines 19-21; col. 13 lines 10-13);  
a splice tray 70 positioned in the interior compartment and comprising one or more cable retainers including a plurality of prongs (note: prongs unlabeled but best seen in Fig 3, and are similar to prongs associated with fiber guides 130 in the storage device 50; col. 8 lines 53-57) configured to route the one or more cables 210 within the interior compartment (Fig 3; col. 7 lines 31-32; col. 12 lines 55-60).
However, Corbille et al. does not disclose further details of the splice tray 70, and therefore does not disclose a splice chip connected to the splice tray and comprising a base, a post positioned vertically relative to the base, a plurality of lower protrusions emanating from the post and forming a plurality of lower slots, and a plurality of upper protrusions angled with respect to the plurality of lower protrusions and emanating from the post and forming a plurality of upper slots stacked on the plurality of lower slots.
Splice trays are well known in the art to comprise splice chips for the organization of optical fibers thereon.   
Brunet et al. discloses a splice chip 180” comprising a base, a post positioned vertically relative to the base, a plurality of lower protrusions 194a/194b emanating from the post and forming a plurality of lower slots (i.e. one of the lower slots holds splice 192a), and a plurality of upper protrusions 194c/194d emanating from the post and forming a plurality of upper slots (i.e. one of the upper slots holds splice 191b) stacked on the plurality of lower slots (Fig 14; [0059]-[0062]). As seen in Figure 14, the plurality of upper protrusions 194c/194d are angled relatively to the plurality of lower protrusions 194a/194b. The splice ship comprises a plurality of vertical posts, each post supporting a plurality of the lower protrusions 194a/194b and a plurality of upper protrusions 194c/194d (Fig 14). 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Brunet et al. discloses their splice chip is capable of accommodating splices of a plurality of sizes in a stacked relationship, thereby increasing density of the chip ([0061]-[0062]). The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of increased utilization of space within the enclosure.
Re. Claims 4 and 5, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above.
flat drop cable or a round drop cable.
Both flat and round drop cables are known in the prior art, and one of ordinary skill would have found it obvious to use either with the sealed terminal rendered obvious as above for the purpose of increasing applications of the obvious sealed terminal.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 6, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above.  Corbille et al. also discloses the plurality of distribution ports 80 comprise flexible ports (col. 4 lines 1-16; col. 13 lines 13-67; col. 14 lines 1-3).  
Re. Claim 7, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses each flexible port comprises a seal (col. 4 lines 6-16; col. 8 lines 21-27), a press-in element (col. 13 lines 24-36), and a clip (col. 13 lines 55-60).
Re. Claim 8, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the connector is a round plug-in connector (Fig 5), but fails to explicitly disclose that the connector is configured to contact the seal.
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a sealing 
Re. Claims 21 and 26, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. In a separate embodiment, Corbille et al. discloses an adapter plate 355 coupled to (i.e. connected to) the splice tray and configured to receive a plurality of adapters 357 corresponding to the plurality of distribution ports 380 (Fig 6; col. 14 lines 47-48, 52-53, and 63-67; col. 15 lines 1-14).
Re. Claim 14, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the plurality of adapters 355 correspond to the plurality of distribution ports 380 (Fig 6; col. 15 lines 8-12).
Re. Claim 15, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. illustrates the adapter plate 355 comprises four adapters 357 and the output adapter comprises four distribution ports 380 (Fig 6).  It is noted, the claim requires at least four adapters and at least four distribution ports, due to the use of “comprises.”
Re. Claim 16, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. illustrates the output adapter comprises twelve distribution ports, as best seen in Figures 1 and 5.
Re. Claim 17, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the one or more cable retainers comprise a plurality of prongs for contacting at least one of the one or more cables (note: prongs unlabeled but best seen in Fig 3, and are similar to prongs associated with fiber guides 130 in the storage device 50; col. 8 lines 53-57).

Re. Claim 23, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses each of the plurality of input ports is configured to receive multiple types of cable (col. 8 lines 19-21).
Re. Claim 24, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Brunet et al. discloses the splice ship comprises a plurality of vertical posts, each post supporting a plurality of the lower protrusions 194a/194b and a plurality of upper protrusions 194c/194d (Fig 14).  The claimed arrangement is obvious for the reasons discussed above.
Re. Claim 25, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. Corbille et al. discloses the interior compartment is shaped to control fiber bends (col. 8 lines 53-57).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille et al. (US 9,513,451 B2) and Brunet et al. (US 2010/0183274 A1), in further view of Bayazit et al (US 7,272,291 B2).
Re. Claim 13, Corbille et al. and Brunet et al. render obvious the sealed terminal as discussed above. However, Brunet et al does not disclose an arrangement wherein the splice chip comprises chip ends at edges of a base of the splice chip and the splice tray comprises a plurality of undercuts configured to receive the plurality of chip ends so as to couple the splice chip to the splice tray.

The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Bayazit et al discloses their splice chip and splice tray construction provides an easy to use mounting arrangement that eliminates the need for adhesives or additional mounting fasteners (Bayazit et al: col. 6 lines 17-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	3/16/22